Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification, page 1, line 3, “now U.S. Patent Application Serial No. 2019/0110793” was changed to – which issued on January 12, 2021 as U.S. Patent No. 10,888,318 --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical instrument comprises an end effector having pivotal jaws, a first rotatable input for closing the jaws, a second rotatable input for a staple firing drive, a longitudinally movable motor assembly having an attachment interface comprising first and second independently operable rotary drives engagable with the first and second rotatable inputs in longitudinal alignment therewith.  The closest prior art to Whitman et al. (U.S. Patent Application Publication No. 2009/0101692) discloses a surgical instrument including pivotal jaws 850, 880, a first rotatable input 505a, 527 for closing the jaws, a second input 505b, 529 for effecting the firing of staples, and a translatable motor assembly 824-826 having a rotatable drive 827 (Note: Fig. 18A) for independently engaging the first and second inputs 527, 529 with rotatable drive gears, but lacks the attachment interface engagable along a longitudinal axis thereof for driving either of the inputs and being longitudinally movable and aligned with the inputs.  See the attached PTO-892 for other related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731